Citation Nr: 9907340	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-43 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the rating decisions of March 1953 and May 1953, 
denying service connection for glaucoma, were clearly and 
unmistakably erroneous.

2.  Entitlement to an increased evaluation for bilateral 
glaucoma, currently evaluated as 80 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1952.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The case, which has a lengthy procedural history, 
was most recently remanded by the Board to the RO in December 
1997 for further development of evidence.  The requested 
development has since been accomplished.  

The Board notes that the veteran's representative has argued 
that it has been the intent of the veteran to allege clear 
and unmistakable error not only in the March 1953 rating 
decision but also in a May 1953 rating decision, and that the 
VA's failure to develop the issue with regard to the May 1953 
decision warrants another remand.  The Board disagrees, 
noting that both decisions have been addressed by the RO 
during the course of the appeal.  The Board will generally 
not address a question that was not addressed by the RO 
without regard to whether the claimant has been given notice 
and opportunity to submit additional evidence or argument 
unless the veteran will not be prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Since the veteran and his 
representative have fully articulated their position with 
regard to clear and unmistakable error as it relates to both 
the March 1953 and the May 1953 decisions, and since both 
decisions have been addressed by the RO, as evidenced by the 
most recent supplemental statement of the case, the Board 
concludes that there will be no prejudice if the issue is 
rephrased to reflect both decisions, and that returning the 
case to the RO would serve no useful purpose.  Thus, although 
the Board and the RO have phrased the issue on appeal with 
respect to only the March 1953 decision, both decisions have 
been the subject of the RO's consideration and the Board will 
now consider both decisions as well.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.  

2.  The veteran's claim for service connection for an eye 
condition was denied by the RO in rating decisions dated in 
March 1953 and May 1953; the veteran did not appeal those 
decisions.

3.  The March 1953 and May 1953 rating decisions were based 
on all of the evidence of record at that time and prevailing 
legal authority.

4.  The March 1953 and May 1953 rating decisions, in which 
service connection for an eye condition was denied, do not 
contain clear factual error which compel the conclusion that 
the results would have been manifestly different but for the 
error.

5.  The veteran's bilateral glaucoma is manifested by central 
visual acuity of counting fingers at 18 inches in the right 
eye with no light perception in the left eye.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the 
rating decisions of March 1953 and May 1953, in which service 
connection for an eye condition was denied.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105(a), 3.303 
(1998).

2.  The criteria for a 90 percent disability rating for 
bilateral glaucoma are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.78, 4.84a, Diagnostic Code 6012 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the veteran's claims are 
plausible and capable of substantiation and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Furthermore, the VA has properly assisted the veteran 
in the development of his claims.  

I.  Clear and Unmistakable Error

The veteran contends that the March 1953 and May 1953 rating 
decisions, which denied service connection for an eye 
condition, were clearly and unmistakably erroneous.  The 
veteran has urged that, although he had glaucoma prior to 
service, the condition was stable at the time of induction 
and was aggravated in service as a result of inadequate 
treatment.  The veteran's representative maintains that 
although the veteran was shown to have defective vision at 
the time of induction into service, records contemporaneous 
with the 1953 rating decisions provide a clear and 
uncontroverted picture of in-service aggravation.  

The general law and regulations pertaining to service 
connection have not changed since the 1953 rating decisions.  
They provide that in order to establish service connection, 
the evidence must show that a particular injury or disease 
resulting in disability was contracted in the line of duty 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  

As the veteran submitted additional evidence and comment 
after the March 1953 decision but failed to file a notice of 
disagreement following either of the RO's decisions in 1953, 
each decision became a final and binding determination under 
38 U.S.C.A. § 7105(c).  That notwithstanding, when evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).  

The U. S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether a clear 
and unmistakable error (CUE) is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made;" and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Fugo v. Brown, 6 
Vet. App. 40, 43-4 (1993), citing Russell, 3 Vet. App. at 313 
(emphasis in the original).  Moreover, the Court has held 
that the failure to fulfill the duty to assist cannot 
constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, the essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo, 6 
Vet. App. at 44.

In this case, the following evidence was of record at the 
time of the March 1953 decision: the service medical records; 
a copy of a medical certificate signed by Robert P. Best, 
M.D.; a December 1952 VA hospital summary; and a lay 
statement from John Eller dated in February 1953.  In light 
of that evidence, the RO denied the veteran service 
connection for an eye condition including glaucoma; 
strabismus, lateral, left eye; and defective vision, on the 
bases that his eye condition existed prior to service and 
that condition did not increase in severity beyond the 
natural progress of the disease in service.  

Subsequent to the March 1953 rating decision, Dr. Best 
submitted a written statement dated in April 1953 in which he 
opined that the veteran "lost the vision in his left eye 
because of inadequate medical care of his eyes while he was 
serving in the Army..."  He stated that the veteran's glaucoma 
was intermittent and difficult to observe.  In light of that 
additional evidence, the RO confirmed and continued the 
denial of service connection for an eye condition in a May 
1953 rating decision, noting that the opinion provided 
insufficient basis for any finding that congenital glaucoma 
was aggravated during service, particularly in view of the 
fact that the service medical records failed to reveal any 
exacerbation of or treatment for glaucoma.

The Board's review of the evidence then of record reveals 
that the veteran's distant vision was 20/100 in both eyes, 
both correctable to 20/50, on preinduction examination in 
August 1950; 20/200 in the right eye, correctable to 20/40, 
and 20/400 in the left eye, correctable to 20/300, in October 
1951; and 20/200, correctable to 20/50 in the right eye, and 
20/200 in the left eye, correctable to 20/200, at the time of 
separation in September 1952.  The post-service medical 
statement signed by Dr. Best, and dated in November 1952, 
revealed a history of glaucoma treatment by Dr. Best since 
1940.  He noted that he was able to control the veteran's eye 
tension with medication, allowing the veteran to see almost 
normally.  On physical examination in connection with VA 
hospitalization, the veteran was diagnosed with chronic 
glaucoma and left eye lateral strabismus.  Vision in the 
right eye was 20/80, correctable to 20/50, vision in the left 
eye was 20/0, correctable to 20/0.  

Clearly, the medical records that were available to the RO at 
the time of the March 1953 rating decision show that the 
veteran had glaucoma, which preexisted service.  However, 
they do not include a medical opinion relating the veteran's 
decreased visual acuity to aggravation of glaucoma beyond the 
natural progress of the disease.  As the medical records 
support the RO's decision, no error has been shown.  

The April 1953 letter from Dr. Best does purport to relate 
the loss of left eye vision to lack of in-service medical 
care.  The RO has provided the pertinent regulations as 
reflected in the 1947 Supplement to the Code of Federal 
Regulations, Section 2.1063.  The law provided that a veteran 
is presumed in sound condition except as to disease or injury 
shown prior to service by clear and unmistakable evidence and 
that aggravation of a pre-service disability is presumed 
unless the condition underwent an increase in severity in 
service due to the natural progress of the disease as shown 
by clear and unmistakable evidence.  

The opinion of Dr. Best fails to indicate that the veteran's 
condition was aggravated beyond the natural progress of the 
disease.  The Board observes that the RO, as evidenced by the 
reasoning contained in the May 1953 rating decision, found 
the lack of in-service complaints or findings relating to an 
eye condition to be significant in establishing that there 
was no in-service aggravation beyond the natural progress of 
the disease.  The Board finds this conclusion to be a 
reasonable one, wholly supported by the facts of record and 
the law as it stood at that time.  

While the Board is sympathetic to the veteran's contentions, 
particularly in light of the eventual award of service 
connection many years later, it is certain that the RO did 
not err in denying the claim for service connection for an 
eye condition in either the March 1953 rating decision or the 
May 1953 rating decision.  The Court has held that clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or law, which, when called 
to the attention of later reviewers, compels the conclusion, 
with which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The Court has elaborated that a claim for clear and 
unmistakable error must be specific and not a mere broad 
allegation of a failure to follow the regulations, or the 
failure to give due process, or any other general, unspecific 
error.  Mindenhall v. Brown, 7 Vet. App. 271, 275 (citing 
Fugo, 6 Vet. App. at 44, and Russell, 3 Vet. App. at 310) 
(holding that an appellant must assert more than a 
disagreement as to how the facts were weighed or evaluated).  
In this case, the veteran's contentions regarding clear and 
unmistakable error are essentially attempts to obtain a 
reweighing and reevaluation of evidence which was previously 
before the RO; therefore, they are not sufficient to show a 
valid claim of clear and unmistakable error.  See Fugo, 6 
Vet. App. at 44.

The Board acknowledges the veteran's contentions; however, 
there was certainly a plausible basis in the record in both 
March 1953 and May 1953 for the RO to deny service connection 
for an eye condition.  The correct facts, as they were known 
at the time, were before the adjudicator, and the statutory 
or regulatory provisions extant at the time were correctly 
applied.  Moreover, even accepting the premise of error, it 
is not absolutely clear that a different result would have 
ensued.  Accordingly, there was no clear and unmistakable 
error in the RO's March 1953 or May 1953 rating decisions.  
As the preponderance of the evidence is against a finding of 
clear and unmistakable error, the veteran's claim must be 
denied. 

II.  Bilateral Glaucoma

Service connection for glaucoma of the right eye was granted 
in a June 1996 Board decision.  Service connection for left 
eye glaucoma was granted in a July 1996 rating decision.  An 
80 percent evaluation under Diagnostic Code 6012 is in 
effect.  In addition, the veteran has been assigned special 
monthly compensation and a total rating based upon individual 
unemployability, effective from June 1989.  The veteran 
claims that a higher evaluation is warranted for his service-
connected bilateral glaucoma.

The Board has considered the representative's argument 
submitted in January 1999 wherein a remand was requested for 
an ophthalmologic examination in compliance with an October 
1993 Board remand pursuant to Stegall v. West, 11 Vet. App. 
268 (1998).  The Board is not persuaded that another remand 
is in order.  The issue on appeal in the 1993 remand, 
entitlement to service connection for glaucoma, was granted 
following the remand.  The current issue before the Board is 
not contingent upon the results of the 1993 remand.  
Moreover, the record contains recent, uncontroverted medical 
evidence upon which a sound assessment of the veteran's 
current level of disability can be made.  

The evidence includes the veteran's service medical records 
and post-service medical treatment records.  As noted above, 
the veteran's service medical records show that that his 
distant vision was 20/100 in the right eye and 20/100 in the 
left eye, both correctable to 20/50, on preinduction 
examination in August 1950.  He underwent bilateral 
peripheral iridectomy in 1966 subsequent to the development 
of bilateral acute glaucoma.  Cataracts were diagnosed in 
1984 and removed in 1993.  The veteran's condition has since 
been controlled primarily through medication.  

More recent records have shown ongoing findings of glaucoma 
with no meaningful vision in the left eye and minimal vision 
in the right eye.  Visual fields have been similarly 
restricted.  VA examination dated in April 1995 revealed the 
veteran's vision in the right eye was only correctable to 
20/400 with no light perception in the left eye.  Goldmann 
visual fields revealed a small island of central 
responsiveness.  

The veteran was afforded a VA examination in November 1996, 
at which time he was unable to read 20/200 size print at any 
distance in the right eye, even with correction.  The left 
eye had no light perception.  Visual field showed a small 
temporal island in the right eye and no field in the left 
eye.  

Records of VA outpatient treatment dated from March 1996 
through March 1998 show optometry visits as well as 
ophthalmologic care for end-stage chronic open angle 
glaucoma.  Intraocular pressure was generally stable with 
medication.  The veteran repeatedly denied the presence of 
ocular pain or discomfort and his remaining vision was 
considered stable.  In November 1996, he reported that he 
used a telescope for distance.  In September 1997, visual 
field testing was deferred because it was felt that such 
testing would not be reliable.  An ophthalmology clinic visit 
dated in January 1998 showed visual acuity based on counting 
fingers, with the veteran capable of counting fingers at 18 
inches in the right eye.  There was light perception barely 
in the left eye.  It was noted in social work notes that he 
was coping well in independent living.  

The veteran has testified that he has virtually no remaining 
vision.  He has undertaken rehabilitation for the blind 
through VA, has been compliant with medication and has made 
use of all prescribed visual aids.  Nonetheless, he has 
reported an awareness that his vision has worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

There are a number of pertinent provisions relating to visual 
acuity.  Cases involving aggravation of pre-service 
disability necessitate the consideration of 38 C.F.R. § 4.78.  
Under 38 C.F.R. § 4.78, the amount of disability is generally 
determined by subtracting the degree of preservice disability 
from the current level of disability.  As noted above, the 
veteran's visual acuity was 20/50, bilaterally, at 
preinduction.  This corresponds to a 10 percent disability 
under Diagnostic Code 6078.  38 C.F.R. § 4.84a, Diagnostic 
Code 6012 (1998).  Thus, the veteran's appropriate rating 
will be his current level of disability minus 10.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6012 (1998), a 100 
percent evaluation for glaucoma is warranted for frequent 
attacks of considerable duration; during continuance of 
actual total disability.  Otherwise, this condition is rated 
as iritis under Diagnostic Code 6003.  A 100 percent 
evaluation is warranted for blindness in both eyes having 
only light perception.  Diagnostic Code 6062 (1998).  A 90 
percent rating is warranted where there is blindness in one 
eye (having only light perception) but 20/400 in the other 
eye.  38 C.F.R. § 4.84a, Diagnostic Code 6068 (1998).  

The Board notes that the veteran has already been granted 
special monthly compensation for loss of use of the left eye.  
There is no evidence reflecting anatomical loss of the right 
eye, but there is evidence that the vision in the right eye 
is worse than 20/400.  Specifically, the most recent 
ophthalmologic evaluation regarding counting fingers at 18 
inches is dispositive.  VA regulations provide that loss of 
use of one eye is held to exist when there is an inability to 
recognize test letters at one foot and that, when the 
perception of objects, hand movements or counting fingers 
cannot be accomplished at three feet, lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at less than three feet are considered of 
negligible utility.  38 C.F.R. § 4.79.  

Based on the evidence summarized above, and noting the 
general principles set forth in 38 C.F.R. § 4.79, the Board 
recognizes that the current level of visual acuity is, as 
noted by the veteran's representative, effectively of very 
little use despite the veteran's compliance with medication, 
therapy and treatment.  The Board finds the testimony of the 
veteran regarding deteriorating sight to be highly credible 
and consistent with the most recent findings.  Therefore, the 
Board resolves reasonable doubt in the veteran's favor and 
concludes that his current disability picture more nearly 
approximates a 100 percent rating under Diagnostic Code 6062.  
38 C.F.R. § 3.102.  Thus, subtracting the original pre-
service degree of disability, 10 percent, from the current 
level of impairment, the criteria for a 90 percent disability 
rating for glaucoma are met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, the Board determines referral to the 
RO for consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not indicated.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

As there was no clear and unmistakable error committed in the 
rating decisions of March 1953 and May 1953, in which service 
connection for an eye condition was denied, those decisions 
remain in effect.  

A 90 percent evaluation for bilateral glaucoma is granted, 
subject to criteria governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

